WIDENER, Circuit Judge,
dissenting:
I respectfully dissent from the denial of rehearing en banc, not because the decision overturns Virginia’s one-year statute of limitations specifically applicable to § 1983,1 *1320rather because of its application of the two-year statute of limitations to actions under § 1983 whether or not they stem from “personal injuries," which the Virginia courts have never applied in any ease except one growing out of some kind of injury to the body.2
The basic error in the opinion of the panel is that it picks up the error in reasoning in Almond v. Kent and follows it. That case was based on the rationale that the right of recovery “depends upon federal considerations, and is not one which is concerned with the archaic concepts of survivability of the common law.” p. 204.
The panel does not acknowledge, as Almond did not, that we are required under Campbell v. Haverhill, 155 U.S. 610, 15 S.Ct. 217, 39 L.Ed. 280 (1895), to follow the Rules of Decisions Act, 28 U.S.C. § 1652, in determining which statute of limitations to apply. Under that statute the “laws of the several states . . . shall be regarded as rules of decision in civil actions in the courts of the United States . . . .” In this case, the state is Virginia and Virginia limitations depend on survivability. The opinion of the panel does not even mention the Rules of Decisions Act, much less explain why it is not followed.
The rule I think is correctly stated by Wright, Miller and Cooper, Federal Practice and Procedure, Vol. 13, p. 497, as follows:
“Congress has not provided any statute of limitations for actions under Section 1983. Thus, the applicable period of limitations is that the state itself would enforce if an action seeking similar relief were brought in a court of the state.”
Had this action been brought in a Virginia court, the applicable limitations would depend on the survivability of the cause of action. If it were an action which did not survive, the period of limitations would be one year, otherwise various periods according to the several Virginia statutes.
Not only does the panel fail to acknowledge that it should be governed by the Rules of Decisions Act, it fails to acknowledge the very recent case of Robertson v. Wegman, 436 U.S. 584, 98 S.Ct. 1991, 56 L.Ed.2d 554 (1978), which should be considered binding in this litigation. In Robertson the Supreme Court held that, in a suit under § 1983 in which the plaintiff had died after filing the case but prior to trial, the cause of action was extinguished because it did not survive plaintiff’s death under Louisiana law. Thus, the Supreme Court applied the archaic concepts of survivability which this court refuses to apply. Indeed, that Court applied survivability to extinguish a cause of action. Extinguishment not being contrary to federal policy, no reason exists that survivability should not be applied merely to limit one. Even the dissent in Robertson acknowledges in terms that state law may well be a source of statutes of limitations, which has specifically been held in Campbell as I have pointed out.
Happily, although cold comfort, this is a federal question case in which our decision may be overturned by the state courts. See Runyon v. McCrary, 427 U.S. 160, 179-182, 96 S.Ct. 2586, 49 L.Ed.2d 415 (1976).

. The one-year statute was obviously invited by our footnote 3 in Almond. If the cause of action here did not survive and its limitation was thus one year, the panel should not have reached the constitutional question of the validity of the one-year limitation of the § 1983 statute.


. The Supreme Court also depended on our construction of Virginia law in Runyon v. McCrary, 427 U.S. 160, 96 S.Ct. 2586, 49 L.Ed.2d 415 (1976).